Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 7/18/22 has been entered.

Response to Amendment
The previous 103 rejections have been withdrawn.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-13 and 21-27 is(are) allowable over the closest prior art: Durairaj et al. (US 20060069191) listed on the previous 892.
As to claims 1-13 and 21-27, Durairaj (claims, abs., 0024-26, 0052, 0049, 0059, ex.1-3) discloses a novolac produced by resorcinol (claim 9) reacting with formaldehyde in presence of acid catalyst (claim 16), and another C5-10 aldehyde that can be mixed with formaldehyde for production.  The condensation comprises an azeotrope distillation (ex.1-3) and optional solvents such at toluene and xylene that would inherently azeotroping with water. The molecular weight is 125-5000 daltons.  Durairui further (0024-25) discloses using extra aldehyde and in presence of base catalyst to produce a resole that can be self-crosslinked one-stage by aldehyde. However, one of ordinary skill in the art would obviously question the compatibility of a phenolic composition comprising both basic and acidic catalysts.   Combining basic and acidic catalysts in the composition provide no reasonable expectation of success to yield the claimed properties of relative solubility number of 7.5-12.5. 
Therefore, claims 1-13 and 21-27 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766